DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.

Prosecution Status
Applicant’s amendments filed 1/4/2021 have been received and reviewed.  The status of the claims is as follows:
	Claims 21, 24-26, 28-32, 36, 38-41, and 43-47 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 21, 24-26, 28-32, 36, 38-41, and 43-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 21, 32, and 40 recite parallel limitations to: 
	“receiving, at the system, a first rule associated with first digital data stored by a first remote system of a plurality of remote systems configured to communicate with the system…based upon the first rule, obtaining an upload of the first digital data from the first remote system into a general database of the system that includes other digital data from other of the plurality of remote systems…maintaining, at the system, a second set of rules for the first digital data, the second set of rules defining use of the first digital data, the use including use by one or more websites and/or other of the plurality of remote systems…managing, by the system, use of the first digital data based upon the second set of rules, wherein managing the use includes providing the first digital data for presentation by one or more websites in accordance with the second set of rules”.
	However, the disclosure does not describe any set of rules that define the use of data, nor does the disclosure describe and managing the use of data.  In fact, the specification is very clear that the disclosed rules are for the management of transactions involving tickets:
	Transaction objects comprising goods and/or services can be bought and sold using various flexible, redefinable rules governing various aspects of the transactions. (paragraph [0008])
The brokers' computers 8 are adapted for downloading ticket information from and uploading or "pushing up" ticket information to the central exchange system 6 according to predetermined rules, at least some of which are controlled by the brokers  (paragraph [0022])
The system accommodates the broker affiliates by enabling them to set certain rules for offering and selling their tickets on the exchange. These rules are listed in FIG. 3, and generally provide control over such variables as the web sites on which particular ticket groups are shown, showing ticket groups on the exchange, which brokers' tickets are shown on other brokers' web sites, pricing markups and quantity, event and other variable restrictions. (paragraph [0028])
	Moreover, the central exchange 6 takes tickets off the exchange while they are involved in online auctions and returns them 82043.D81US4to the central exchange inventory after the auctions close, all under the direction of the participating broker 12, which can set rules for such transactions (paragraph [0031])
Moreover, the central exchange 6 takes tickets off the exchange while they are involved in online auctions and returns them 82043.D81US4to the central exchange inventory after the auctions close, all under the direction of the participating broker 12, which can set rules for such transactions (paragraph [0033])

Additionally, Figure 3 sets forth the rules that may be set:

    PNG
    media_image1.png
    1013
    715
    media_image1.png
    Greyscale
As can be seen, the disclosure does not indicate any rules defining or managing data use.  Instead, the disclosed rules are entirely related to transactional aspects of buying and selling tickets.  The disclosed rules defining the managements of transactions, and not the management of data.


Response to Arguments
	Applicant’s arguments with regard to the 35 USC 101 rejection of the claims have been fully considered, and are persuasive in light of the present amendment.  The Examiner notes that the thrust of the currently amended invention is the management of data usage across one or more website or plurality of remote systems, based on sets of rules.  Such a concept is not abstract in nature and therefore is not subject to a rejection under Alice.  Accordingly, the rejection has been withdrawn.
	However, the present amendment is not supported by the specification, and the claims are therefore subject to the 35 USC 112, first paragraph rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625